The record demonstrates that the defendant’s plea of guilty was knowing, voluntary, and intelligent (see People v Garcia, 92 NY2d 869 [1998]).
Additionally, the defendant’s claim that his sentence is “unlawful” is without merit. The defendant pleaded guilty to one count of criminal possession of a forged instrument in the second degree, a class D felony. In accordance with his plea agreement, the defendant was sentenced to an agreed-upon term of imprisonment having a minimum of two years and a maximum of four years. Further, the sentence complied with Penal Law § 70.06 (3) and (4).
The defendant’s remaining contentions are without merit. Balkin, J.P., Chambers, Austin and Roman, JJ., concur.